In his charge to the jury, the court stated that the prosecution originated in the county court and came to the circuit court by appeal. To this exception was taken. In cases of this character the jurisdiction of the circuit court is acquired by virtue of the statute, and therefore the court was not in error in so charging the jury. Hall's Case, 19 Ala. App. 178,95 So. 904.
The foregoing is the only insistence of error appearing in brief, but, as required by statute, we have read the record and find no error of a prejudicial nature.
Let the judgment be affirmed.
Affirmed.